Name: Commission Regulation (EC) No 2257/1999 of 25 October 1999 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  trade policy;  cooperation policy;  Africa
 Date Published: nan

 EN Official Journal of the European Communities 26. 10. 1999L 275/14 COMMISSION REGULATION (EC) No 2257/1999 of 25 October 1999 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security (1), and in par- ticular Article 24(1)(b) thereof, Whereas: (1) the abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; (2) following the taking of a number of decisions on the allocation of food aid, the Commission has allocated cereals to certain beneficiaries; (3) it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regulation (EC) No 1292/96 as Community food aid (2); it is necessary to specify the time limits and conditions of supply to determine the resultant costs, HAS ADOPTED THIS REGULATION: Article 1 Cereals shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/97 and under the conditions set out in the Annex. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5.7.1996, p. 1. (2) OJ L 346, 17.12.1997, p. 23. EN Official Journal of the European Communities26. 10. 1999 L 275/15 ANNEX LOT A 1. Action No: 5/99 2. Beneficiary (2): WFP (World Food Programme), via Cristoforo Colombo 426, I-00145 Roma tel. (39-6) 65 13 29 88; fax 65 13 28 44/3; telex 626675 WFP I 3. Beneficiary's representative: to be designated by the recipient 4. Country of destination: Angola 5. Product to be mobilized: maize 6. Total quantity (tonnes net): 15 000 7. Number of lots: 1 8. Characteristics and quality of the product (3) (5): see OJ C 114, 29.4.1991, p. 1 (II.A.(1)(d)) 9. Packaging: see OJ C 267, 13.9.1996, p. 1 (1.0 A 1.c, 2.c and B.2) 10. Labelling or marking (6): see OJ C 114, 29.4.1991, p. 1 (II.A.(3))  Language to be used for the markings: Portuguese  Supplementary markings:  11. Method of mobilisation of the product: the Community market 12. Specified delivery stage: free at port of shipment  fob stowed and trimmed (7) 13. Alternative delivery stage:  14. a) Port of shipment:  b) Loading address:  15. Port of landing:  16. Place of destination:   port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 29.11 19.12.1999  second deadline: 13.12.1999 2.1.2000 18. Period or deadline of supply at the alternative stage:  first deadine:   second deadline:  19. Deadline for the submission of tenders (at 12 noon, Brussels time):  first deadline: 9.11.1999  second deadline: 23.11.1999 20. Amount of tendering guarantee: EUR 5 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de l'aide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel; telex 25670 AGREC B; fax (32-2) 296 70 03/296 70 04 (exclusively) 22. Export refund (4): refund applicable on 29.10.1999, fixed by Commission Regulation (EC) No 2070/1999 (OJ L 256, 1.10.1999, p. 21) EN Official Journal of the European Communities 26. 10. 1999L 275/16 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32-2) 295 14 65), Torben Vestergaard (tel. (32-2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EC) No 259/98 (OJ L 25, 31.1.1998, p. 39) is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that indicated in point 22 of this Annex. The supplier's attention is drawn to the last subparagraph of Article 4(1) of the above Regulation. The photocopy of the export licence shall be sent as soon as the export declaration has been accepted (fax: (32-2) 296 20 05). (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:  phytosanitary certificate. (6) Notwithstanding OJ C 114 of 29 April 1991, point II.A(3)(c) is replaced by the following: the words European Community . (7) The quantity and quality control will be carried out for every 2 500 tonnes.